Porter, J.

delivered the opinion of the court. -
One Thomas Nicholson, who interrh'afriédiwith a certain Isabelle Broussard, died about the year 1808 or ’9, leaving his widow alive, and his estate responsible to her.for the sum of one thousand three hundred and sixteen ■■'dollars, which she had brought, as dower, into marriage. ., fe;
His sole heir was Rufus Nicholson, -his son; ; ,and among the property left by him, was a claim, to.'a cypress swamp, which he had acquired by purchase from the Indians previous to the change of government. On the'26th ofMarch, 1815, the heir sold to one James Miller the third qf. the tract of land already mentioned, and he in the following month, by a contract of exchange, alienated to the petitioner the one-half of that portion of the land which he had acquired from the son and heir. .
This sale was made previous to any. settlement with the widow for her dower, and she, in the year 1823, .sold to one John Reeves'all the right, title and interest which she had in that dower, and subrogated him to all claims'which she derived from it. -f' ' i
He exercised the right thus conferred by commencing a suit against the heir. The parties referred the. matters in contest between them to arbitrators. The arbitrators reported *10one thousand three hundred and sixteen dollars to be due the aggjgne^ The court homologated the report, and rendered judgment accordingly. Under this judgment, Reeves took out execution, levied' it upon the tract of land in question, and became- the purchaser thereof at public sale.
The action is brought for a partition, and one of the defendants, who purchased from Reeves, denies, that the plaintiff has any right or title to the premises. The other defendant, who is the representative of Miller, under whom the petitioner claims, admits the legality of this demand, and declares his readiness to acquiesce in it.
B the case stood before us on the mere question of the right of tbe widow to be paid her dower, and the effect of a 4 . . sale made to enforce her privilege,, it would present no dimoulty in the decision. The plaintiff, however, insists that, by the terms of the award, the proportion of the property J ’ r r n t v . acquired by Miller was expressly excepted from the claim of dower, On the correctness of this position the whole case tums- But, previous to examining it, we must notice an objection made to the plaintiff’s title on an allegation that it obtained.
B aPPearsJ from the evidence, that the consideration which Miller gave for the portion acquired by him, was his services before the board of commissioners of the United States in obtaining a confirmation of tbe title.. It is insisted, on the part of the appellant, that such consideration was illegal, and rendered the contract void. Brent is attempted to be connected with it, and it is asserted that he was in partnership v/ith Miller; and that the forms in which he clothed the transaction were used to cloak his agency, and protect him from the penalties of the law.
The act of 1808, which we have been referred to, provides, that if any attorney makes a bargain with a plaintiff or defendant, depending on the event of a suit, to receive any of the . in, .. , property in dispute, the agreement shall be void; and the attorney stricken from the rolls of the court. This is a highly penal statute, and cannot be extended to cases not within its letter, and without its spirit. There was neither plaintiff *11or defendant here to bargain with, hOr. "shit-mending, nbr matter m dispute. The services were- not those which can alone be performed by attorneys. They were,.in relation to matters not exclusively belonging to the profession. We know of, no law which prevents an attorney from making the same contract that any other persori'may, for- services out of court, and not connected with, or making a p'drt of his duty as attorney at law. He may buy, and. he may sell, on the same terms, - and do business on commission jfor the same compensation that any other person.might. .If, in doing these things* he make contracts which’are iniquitous and unjust, the nullity is relative, and third parties have no concern withit. The prohibition in the statute making null and void all contracts about property in dispute, and-suits pending in court, certainly does not extend to agreements-about any thing else,
¶ _ • ¶ . , The case, as we have already said, turns on the solution of the question, whether the arbitrators, by,their award, exclude the portion of the land claimed by the-.plaintiff, from the privilege for dower. .It is necessary to refer to the report, and cite those parts which relate particularly to this matter.
After settling the amount due to the Assignee* and enumerating property, which had been already-divided between the son and the widow, the award proceeds'to state* “that there yet remains undivided and unsold, a tract'of land, twelve arpents front by the depth of forty, and a large tract, supposed to include a cypress swamp, formerly purchased of the Indians.” It further declares, “that Reeves, in,right of the widow, was entitled to judgment for one thousand three hundred and sixteen dollars, and had a tacit mortgage upon all the property which remained of the acquests and gains.” It then proceeded to adjudge and decree: that- Reeves should receive the said sum, “and that all the land and real property belonging to the succession, not heretofore disposed of, either by judicial sale or by the act of'the parties in the aforesaid partition, should be seized and sold to satisfy this judgment.”
The portion which the plaintiff claims in'tlie tract was disposed of previously to this award; and he insists that, by the *12terms of it, he was protected from any right acquired by an execution issuing under the judgment homologating the award. From the language used by the arbitrators, it is pretty evident that they acted under the idea that the whole of the cypress swamp was still in possession of the son and heir, and no part of it was sold. Still, by the language used in the decree, the plaintiff was expressly restricted in the satisfaction of the judgment to such portions of the property as might then be unsold. Our inquiry has been, whether an error, on the part of the arbitrators, of the facts on which their judgment was rendered, can control the decretal part of that judgment; and we have concluded it cannot. It has been, indeed, contended, and the argument ably pressed on us, that the intention of the arbitrators was to exclude only such portions of the property from the operation of the execution as they Icnew were already disposed of by the heir. This may be true; but we gather from the award another intention strongly indicated on their part, and that was, to confine the responsibility of the heir to such portions of the common estate as might then he in his hands. And we feel quite unable to say what might have been their decision, had they known, at the time they acted on the case, those facts which this suit has developed. But, without going into such inquiry, we are satisfied, that while the judgment stands unreversed, which, in express terms, excludes the land claimed by the plaintiff, from execution, that it must be carried into effect, according to the plain import of the language used.
This opinion disposes of the point in relation to the right of the defendant to yet enforce the mortgage of the wife on the premises. The terms of the award appear to us, to protect the portion sold from execution, whether there was sufficient •of the common property to satisfy the judgment or not.
As to the objections made of the defect in the registry of the plaintiff’s title, there is, we think, this satisfactory answer to it. The plaintiff, in execution, could not acquire under it any title to property which was not legally subject to its operation; and he could not transmit to his vendee a better title than he possessed. The'latter, therefore, does not stand *13in a situation to object to the neglect of a previous purchaser to record his sale. r
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.